Herbert, J.,
concurring in paragraph one of the syllabus, and dissenting from paragraph two of the syllabus and the judgment. I do not agree that the cases of State, ex rel. Petit, v. Wagner (1960), 170 Ohio St. 297, 164 N.E. 2d 574, and Leavers v. Canton (1964), 1 Ohio St. 2d 33, 203 N.E. 2d 354, represent “aberrations,” as found by the majority. The opinions in both cases were unanimously approved by the menbers of the court. On the other hand, the cases of Perrysburg v. Ridgway (1923), 108 Ohio St. 245, 140 N.E. 595, and Wintersville v. Argo Sales Co. (1973), 35 Ohio St. 2d 148, 299 N.E. 2d 269, relied upon by the majority, were supported by only four members of the court, and multiple dissenting opinions were written in each case. Furthermore, Morris v. Roseman (1954), 162 Ohio St. 447, 123 N.E. 2d 419, did no more than dispose of the question posed in that case. In fact, the dissent of Chief Justice Weygandt, read in light of Judge Zimmerman’s majority opinion, leaves little doubt that the rule in Wagner was being deliberately telegraphed. See, also, State, ex rel. Canada, v. Phillips (1958), 168 Ohio St. 191, 151 N.E. 2d 722.
The majority seeks to rely upon Perrysburg, which does not require the result announced here. The opinion of the late Chief Justice O’Neill in Leavers explains the then-pertinent cases clearly, including Perrysburg; and Wintersville (like Morris) stands only for the propositions set forth in the syllabus.
*386For many years following the constitutional changes adopted in 1912, this area of the law was subject to question. See State, ex rel. Lynch, v. Cleveland (1956), 164 Ohio St. 437, 132 N.E. 2d 118. Since Wagner and Leavers, it has been stable and understood by all.
I doubt that the Leavers rule was adopted by.the court out of any particular passion for its result, although it does serve the orderly process of government where non-charter municipalities are concerned. Rather, as indicated by the late Chief Justice Taft in his concurring opinion in Leavers, the court simply found that this is what the Constitution requires.
I regret that the whole matter is to be subjected to a resurgence of doubt and litigation, this time confounded by the necessity to distinguish between procedural and substantive legislation, and confused by the fact that the majority does not specifically overrule Wagner and Leavers. The judgment of the Court of Appeals should be affirmed.